      Case 3:17-cr-00623-JLS Document 441 Filed 03/08/21 PageID.4002 Page 1 of 1



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                       Case No.: 17CR0623-JLS
 8                                     Plaintiff,
                                                     ORDER:
 9   v.
                                                     1) VACATING STATUS HEARING;
10   DAVID NEWLAND, et al.,                          2) SETTING MOTION HEARING; and
                                                     3) REQUIRING GOVERNMENT
11                                 Defendants.       RESPONSE TO DEFENSE MOTIONS
12
13         On March 5, 2021, Defendants Newland, Shedd, and Herrera filed a Motion for
14   Reconsideration, Objections to CIPA Orders, Motion to Compel Discovery, Request for
15   Security Clearance, and Request for Hearing (ECF No. 437). These motions will be
16   heard before this Court on Tuesday, April 20, 2021 at 9:00 a.m. in Courtroom 4D. At
17   that time, the Court will also hear argument on Defendant Dolan’s Supplemental Memo
18   Regarding Pre-trial Motions to Dismiss, Specifically with Respect to Government’s use
19   of “Stream of Benefits” Theory in Indictment (ECF No. 432). The Government shall file
20   a response to these motions by April 2, 2021.
21         The Status Hearing currently set for March 19, 2021 is Vacated. Defendants shall
22   file acknowledgements of the new hearing date within 10 days of this Order.
23         IT IS SO ORDERED.
24   Dated: March 8, 2021
25
26
27
28


                                                                                   17CR0623-JLS
